Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/670,909 that was filed on 10/31/2019. Claims 1-17 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first structural member" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Chow et al. (US 2003/0102406).
Regarding Claim 1,  Chow discloses a shield assembly (76 Fig. 2; para [0061]: "an undertray attachment 76") for an aircraft landing gear (Fig. 2; para [0061]: "[referring now to FIGS. 2, ... 9, a main landing gear... is shown with various noise-reducing fairing attachments fitted, together with details of certain attachments"), comprising: 
an aerodynamic shield (81-84 Fig. 2; para [0061]: "the undertray 76 has a single curvature aerodynamic surface 81 extending over a forward upwardly extending portion 82 and a lower portion 83 ... A rear curved portion 84"); 
a first support bracket assembly (see the brackets extending from 83 to which 77-78 are attached to, to wrap around 71 Fig. 2) that is configured to couple with a structural member (64, 71-73, 93 Fig. 2; para [0059] & [0061]: "a main telescopic leg 64 ... the boogie beam 71 ... the axles 72, 73 ... the lower articulation link fairing attachment 93")of the aircraft landing gear and to support a first end of the aerodynamic shield (83, Fig. 2), the first support bracket assembly being configured to have a first position that is fixed relative to the up/down perpendicular to the arrows labeled OUTBD and FWD Fig. 2), a y-direction (left/right as shown by the arrow labeled FWD Fig. 2), and a z-direction (into/out of the page as shown by the arrow labeled OUTBD Fig. 2), wherein the x-direction is substantially parallel to a longitudinal direction of the structural member, wherein the y- direction is normal to the x-direction, wherein the z-direction is normal to the x-direction and normal to the y-direction (see the first support bracket assembly have a first position to fix 83 under 71 and to fix 83 to 71 when combined with clamps 77-78 where it is restricted from moving up/down in the x-direction by 71, left/right in the y direction by axles 72-73 on either sides, and into and out of the page in the z-direction by 71 in Fig. 2), the first support bracket assembly having a first clamp (77-78 Fig. 2; para [0061]: "clamps 77, 78") that is configured to fix the first support bracket assembly relative to the structural member in the x- direction (see 77-78 fixing the first support bracket assembly relative to 71 in the up/down x-direction Fig. 2); and 
a second support bracket assembly (91-92 & 99-100 comprising bands 97-98 and clamps 79-80 Fig. 9; para [0061] & [0063]: "extensions 91, 92 wrapping around a lower articulation link fairing attachment 93 ... annular element 99, 100 attached to the undertray") that is configured to support a second end of the aerodynamic shield (82 Fig. 2; see 91-92 of 82 is to couple to 93 and 99-100 of 82 is to couple to axle 72 Fig. 2) and to have a second position that is fixed relative to the structural member in the y-direction and the z-direction (see 91-92 & 99-100 having a second position fixed relative to 72 in the y-direction & 93 in the z-direction Figs. 2 & 9).
Regarding Claim 7, Chow discloses a shield assembly (76 Fig. 2; para [0061]: "an undertray attachment 76") wherein the first clamp is configured to fix the first position of the first support bracket assembly in the x-direction using one of an end flange clamp and a U-clamp (see 77-78 is a U-clamp fixing the first support bracket assembly in the x-direction by clamping around 71 Fig. 2).  
Regarding Claim 8, Chow discloses a shield assembly (76 Fig. 2; para [0061]: "an undertray attachment 76") wherein the first support bracket assembly is configured to fix the first position of the first support bracket assembly in the y-direction using one of a web clamp and a U-clamp (see 77-78 is a U-clamp fixing the first support bracket assembly in the y-direction by clamping around 71 Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2003/0102406).
Regarding claim 3, Chow discloses the shield assembly of claim 1. Chow further teaches wherein the aerodynamic shield has a length (inherent property) extending between a see front/leading edge of 81 where 86 is disposed at Fig. 2) and a trailing edge (see the trailing edge of 81 where 84 is disposed at Fig. 2), a height (inherent property) extending between an upper surface (see upper surface 82 Fig. 2) and a lower surface (see lower surface 83-84 Fig. 2). Chow does not specifically teach a ratio of the height to the length of between about 1.0 and about 0.1. However, optimizing size, shape, and angle was well known in the art and routine experimentation could have been used to have arrived at a ratio of the height to the length between about 1.0 and about 0.1. Accordingly, it would have been obvious to one of ordinary skill in the art to have the ratio of the height to the length between about 1.0 and about 0.1 in order to reduce drag or to accommodate aircraft with lower landing gear ground clearance.
Regarding claim 4, modified Chow teaches the shield assembly of claim 3. Chow does not specifically teach wherein the ratio of the height to the length is between about 0.5 and about 0.25. However, optimizing size, shape, and angle was well known in the art and routine experimentation could have been used to have arrived at a ratio of the height to the length between about 0.5 and about 0.25.
Regarding claim 5, modified Chow teaches the shield assembly of claim 3. Chow does not specifically teach wherein the ratio of the height to the length is about 0.33. However, optimizing size, shape, and angle was well known in the art and routine experimentation could have been used to have arrived at a ratio of the height to the length about 0.33. Accordingly, it would have been obvious to one of ordinary skill in the art to have the ratio of the height to the length about 0.33 in order to reduce drag or to accommodate aircraft with lower landing gear ground clearance.

Allowable Subject Matter
Claims 2, 6, and 9-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642